Memorandum

Per Curiam.

There was no evidence of a hiring for a definite period. Plaintiff’s employment “ on a weekly basis ” at a stated weekly rate of compensation, without more, was an indefinite hiring which was terminable at the will of either party at any time. (Watson v. Gugino, 204 N. Y. 535; Martin v. N. Y. Life Insurance Co., 148 N. Y. 117.) In the circumstances, defendants had a right to terminate the employment without rendering themselves liable for future wages. (Walsh v. New York & Kentucky Co., 88 App. Div. 477.)
*45The judgment should be modified upon the law by reducing the amount of the recovery against defendants to $26.57, and as so modified affirmed, with $10 costs of this appeal to the appellants.
MacCrate, Steinbrink and Fennelly, JJ., concur.
Judgment accordingly.